DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement filed October 9, 2019; May 27, 2020; & May 11, 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
In particular, the IDS of October 9, 2019 lists the German Office Action June 30, 2019 without providing the corresponding English Translation; the IDS of May 27, 2020 lists the Extended European Search Report of April 7, 2020 without providing the corresponding English Translation; and the IDS of May 11, 2021 lists the Chinese Office Action March 2, 2021 without providing the corresponding English Translation. Said listed references have not been considered.
In addition, as noted by Applicant, the English translation of Chinese reference 104258507 had been previously submitted and is considered accordingly.

Drawings
The drawings are objected to because “the unlabeled rectangular box(es) shown in the drawings should be provided with descriptive text labels” (see MPEP § 608.02(b)).  It should be appreciated that reference numbers, e.g. S101, S102, S103, etc., do not encompass “descriptive text labels.” Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “RT” of FIG. 4 is not mentioned in the instant specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "S102"; "S106"; and "S107" have all been used to designate the step of “a selection of at least one respiratory phase AP, AP1, AP2 of the reference respiratory cycle R via the planning unit 12”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 12 is objected to because antecedent basis has already been established for the recited limitation of "a central point" in line 4. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-6, 8-9, 11-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over previously cited Hofmann, Christian (US PG PUB 2017/0238895 Al, hereinafter "Hofmann") in view of Li et al. (US PGPUB 20090110238; hereinafter "Li")

With regards to Claim 1, Hofmann discloses:
method for carrying out an imaging scan of a patient in a computed tomography system (“an apparatus 81 for respiration-correlated computed tomography imaging,” see ¶ [0050] & FIG. 4),
acquiring a respiratory cycle (recorded breathing curves 1; see ¶ [0046] & FIG. 3) of the patient via a respiratory detector (sensor 97, see ¶ [0051] & FIG. 4) of the computed tomography system, providing the respiratory cycle of the patient, in a planning unit (control computer 99, see ¶ [0050] & FIG. 4) of the computed tomography system, as a reference respiratory cycle (representative breathing curve 20, see ¶ [0044], [0046] & FIG. 3);
selecting, via the planning unit, a respiratory phase of the reference respiratory cycle (“phase-selected reconstruction” or “phase assignment of the raw images,” see ¶ [0043] & [0022], respectively), the respiratory phase selected being a first respiratory phase and being relatively shorter than a cycle period of the reference respiratory cycle (see respiratory phases 3, 5, 9 & representative breathing curve 20 FIGS. 1-3; and “Raw data are used… from an inhalation phase of the next regular breathing cycle 3,” i.e. using raw data from an inhalation phase amounts to selecting a first respiratory phase because under a broadest reasonable interpretation the act of “using” encompasses “selecting” because in order to use the data for reconstruction it must be identified/differentiated from the other data, i.e. selected);
transferring the first respiratory phase selected, together with the reference respiratory cycle, into a controller of the computed tomography system (“control computer 99 is designed to carry out the method for controlling a scan on the basis of online evaluation of the current breathing curve as described above” & “[T]he representative breathing curve 20 is used for online evaluation of a breathing curve 1 according to FIG. 1 in order to control a scan for CT imaging during an examination or treatment of the patient,” see ¶ [0052]; [0050]-[0051]; & [0045]); and
carrying out the imaging scan in the computed tomography system (CT scanner 83 is used to perform a CT scan of a region of interest, see ¶ [0051]),
a respiration of the patient being acquired via the respiratory detector and being transferred as a respiratory signal progression into the control unit (“The breathing curve itself is acquired as a breathing surrogate during the CT scan by means of a sensor 97,” see ¶ [0051]), 
the respiratory signal progression being compared in the controller with first respiratory phase selected, of the reference respiratory cycle, by which a binary comparison result is generated (“Depending on the selection of the center C, in the case of an irregular breathing cycle with low amplitude, no phase angles are determined in the region of φmax by the online evaluation described if the corresponding breathing curve according to FIG. 3, for example, lies below the center C. In this case, the scan is continued until a regular abort criterion has been established on the basis of a regular breathing cycle,” see ¶ [0048]), and 
wherein, dependent upon a result of the binary comparison, a data acquisition is triggered in the computed tomography system by which projection data is acquired (“The start time is preferably determined as a time value of a breathing curve extreme corresponding to a first inhalation maximum, and wherein the end time is determined as a time value of a subsequent breathing curve extreme corresponding to a second inhalation maximum”; see Hofmann ¶ [0020] & [0027]).
While Hofmann does teach of acquiring data during each phase of the breathing cycle as noted above, it appears that Hofmann maybe silent to a data acquisition is triggered in the computed tomography system by which projection data is acquired only in the respiratory phase selected. However, Li teaches of a correlation model that correlates organ movement with respiration to automatically triggering the acquisition of each X-ray image (see Li ¶ [0034]). In particular, Li teaches of data acquisition is triggered (automatically triggering image acquisition; see Li ¶ [0047]) in the computed tomography system by which projection data is acquired only in the respiratory phase selected (imaging is automatically triggered during the selected desired locations 601, i.e. selected phase; see Li ¶ [0047] & FIG. 6; wherein the desired locations represent different phases of the respiratory cycle; see Li ¶ [0048]).
Hofmann and Li are both considered to be analogous to the claimed invention because they are in the same field of respiratory triggering of x-ray imaging. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hofmann to incorporate the teachings of Li to provide triggering data acquisition only in the selected phase. Doing so would aid in “remov[ing] the guessing by the operator to determine when, in the respiratory cycle, the operator should manually trigger the imaging system to acquire an image” by automatically controlling the acquisition timing (see Li ¶ [0058]).

With regards to Claim 2, modified Hofmann discloses wherein, after the imaging scan has been carried out, a medical image is reconstructed and provided in the first respiratory phase, making use of the projection data (“[R]aw data are used…. from an inhalation phase of the next regular breathing cycle 3, in order to reconstruct a 3D image at the position zk,” see ¶ [0040]).

With regards, to Claim 3, modified Hofmann discloses further comprising selecting a second respiratory phase (selected desired locations 601, i.e. more than phase encompasses a second phase; see Li ¶ [0047] & FIG. 6), wherein the first respiratory phase and the second respiratory phase, respectively covering different respiratory phases of the reference respiratory cycle (the desired locations 601 are clearly illustrated as different parts of the respiratory cycle 600; see Li FIG. 6), and the data acquisition being triggered according to the first respiratory phase and according to the second respiratory phase (imaging is automatically triggered during the selected desired locations 601, i.e. first and second selected phases; see Li ¶ [0047] & FIG. 6).

With regards to Claims 4 and 5, modified Hofmann discloses wherein the imaging scan is carried out in a scan region with a first z-position and a second z- position and wherein the projection data is acquired according to the first respiratory phase at the first z-position and at the second z-position (“On completion of the first scan 10, a second scan 15 is carried out with the patient's positioning changed (table feed control), at a position zk+1,” see ¶ Hofmann [0041] & FIG. 1; and “a second scan is performed in parallel time with a second breathing cycle at a position downstream of the position in the longitudinal direction of the patient. In other words, at each longitudinal position of the region of interest corresponding to the desired resolution or the detector width, a complete scan contingent on the online evaluation is carried out. Accordingly, the CT imaging system is preferably operated in a sequential scan mode in which consecutive positions zk to zk+x of a region of interest of a patient are scanned one after the other,” see ¶ Hofmann [0019]).

With regards to Claim 6, modified Hofmann discloses wherein for comparing of the reference respiratory cycle, parameterization takes place cyclically dependent upon a rate of change of the reference respiratory cycle and an amplitude of the reference respiratory cycle and wherein the respiratory signal progression is parameterized cyclically dependent upon a rate of change of the respiratory signal progression and an amplitude of the respiratory signal progression (“FIG. 3 shows the representative breathing curve 20 for a duration of one breathing cycle and a family of currently recorded breathing curves 1 in an amplitude/rate graph. The respective amplitude values R are here plotted against the rate values V determined as a time derivative,” see ¶ Hofmann [0046] & FIG. 3).

With regard to Claim 8, modified Hofmann discloses of the respiratory signal progression with the first respiratory phase of the reference respiratory cycle selected, includes a calculation of a vector between the respiratory signal progression and a central point of the reference respiratory cycle (geometric midpoint C of curves 1,20 & characteristic angle is clearly shown as a vector (Pmax, φmax) pointing to corresponding tuple, see ¶ Hofmann [0047] & FIG. 3).

With regards to claim 9, modified Hofmann discloses of wherein comparing of the respiratory signal progression, with the first respiratory phase of the reference respiratory cycle selected, includes a specification of an angular range according to the first respiratory phase of the reference respiratory cycle selected (φmax shown as an angular range in FIG. 3, see Hofmann ¶ [0047] & FIG. 3), the angular range being specified dependent upon a rate of change of the reference respiratory cycle and an amplitude of the reference respiratory cycle (“rate values V determined as a time derivative,” see Hofmann ¶ [0046] & FIG. 3).

With regards to Claim 11, modified Hofmann discloses wherein a vector angular range is specified dependent upon an angular range and the central point of the reference respiratory cycle (cycle (geometric midpoint C of curves 1,20, see Hofmann FIG. 3), and wherein on comparison, the vector between the respiratory signal progression and the central point of the reference respiratory cycle and also the vector angular range are used (angular range φmax is shown as a comparison between the above mentioned vector and the corresponding dashed line, furthermore, “wherein by comparing the currently determined angle with the particular angle the time value of an extreme is determined online,” see Hofmann FIG. 3 and ¶ [0027]).

With regards to Claim 12, modified Hofmann discloses wherein a vector angular range is specified dependent upon the angular range and a central point of the reference respiratory cycle, and wherein on comparison, the vector between the respiratory signal progression and a central point of the reference respiratory cycle and also the vector angular range are used (angular range φmax is shown as a comparison between the above mentioned vector and the corresponding dashed line, furthermore, “wherein by comparing the currently determined angle with the particular angle the time value of an extreme is determined online,” see Hofmann FIG. 3 and ¶ [0027]).

With regards to Claim 13, Hofmann discloses:
[A] computed tomography system (FIG. 4),
a respiratory detector to acquire a respiratory cycle of a patient (FIG. 4, sensor 97);
a planning unit (control computer 99, FIG. 4) to provide a respiratory cycle of the patient (recorded breathing curves 1; see ¶ [0046] & FIG. 3), as a reference respiratory cycle and to select a respiratory phase of the reference respiratory cycle, the respiratory phase selected being relatively shorter than a cycle period of the reference respiratory cycle (periodic representative breathing curve 20, see ¶ [0044], [0046] & FIG. 3); and
a controller to receive the respiratory phase selected transferred from the planning unit (“phase-selected reconstruction” or “phase assignment of the raw images,” and “online evaluation of a current breathing curve 1… for commencing/terminating a scan” see ¶ [0043],  [0022], [0047], respectively), together with the reference respiratory cycle and to control carrying out an imaging scan in the computed tomography system, wherein 
a respiration of the patient is acquired via the respiratory detector and is transferred as a respiratory signal progression into the controller, the respiratory signal progression is compared in the controller with the respiratory phase selected, of the reference respiratory cycle, by which a binary comparison result is generated (“Depending on the selection of the center C, in the case of an irregular breathing cycle with low amplitude, no phase angles are determined in the region of φmax by the online evaluation described if the corresponding breathing curve according to FIG. 3, for example, lies below the center C. In this case, the scan is continued until a regular abort criterion has been established on the basis of a regular breathing cycle,” see [0048]), and
dependent upon a result of the binary comparison, a data acquisition is triggered in the computed tomography system by which projection data is acquired in (“The start time is preferably determined as a time value of a breathing curve extreme corresponding to a first inhalation maximum, and wherein the end time is determined as a time value of a subsequent breathing curve extreme corresponding to a second inhalation maximum”; see Hofmann ¶ [0020] & [0027]).
While Hofmann does teach of acquiring data during each phase of the breathing cycle as noted above, it appears that Hofmann maybe silent to a data acquisition is triggered in the computed tomography system by which projection data is acquired only in the respiratory phase selected. However, Li teaches of a correlation model that correlates organ movement with respiration to automatically triggering the acquisition of each X-ray image (see Li ¶ [0034]). In particular, Li teaches of data acquisition is triggered (automatically triggering image acquisition; see Li ¶ [0047]) in the computed tomography system by which projection data is acquired only in the respiratory phase selected (imaging is automatically triggered during the selected desired locations 601, i.e. selected phase; see Li ¶ [0047] & FIG. 6; wherein the desired locations represent different phases of the respiratory cycle; see Li ¶ [0048]).
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hofmann to incorporate the teachings of Li to provide triggering data acquisition only in the selected phase. Doing so would aid in “remov[ing] the guessing by the operator to determine when, in the respiratory cycle, the operator should manually trigger the imaging system to acquire an image” by automatically controlling the acquisition timing (see Li ¶ [0058]).

With regards to Claim 14, modified Hofmann discloses a non-transitory computer program product, storing a computer program which is directly loadable into a memory store of a computer unit, the computer program including program code segments to carry out the method of claim 1 when the computer program is executed in the computer unit (“a control computer 99 designed to carry out the method as claimed in one of the preceding claims,” see Hofmann¶ [0050]).

With regards to Claim 15, modified Hofmann discloses further comprising selecting a second respiratory phase (selected desired locations 601, i.e. more than phase encompasses a second phase; see Li ¶ [0047] & FIG. 6), wherein the first respiratory phase and the second respiratory phase, respectively covering different respiratory phases of the reference respiratory cycle (the desired locations 601 are clearly illustrated as different parts of the respiratory cycle 600; see Li FIG. 6), and the data acquisition being triggered according to the first respiratory phase and according to the second respiratory phase (imaging is automatically triggered during the selected desired locations 601, i.e. first and second selected phases; see Li ¶ [0047] & FIG. 6).

With regards to claim 16, modified Hofmann discloses wherein the imaging scan is carried out in a scan region with a first z-position and a second z-position and wherein the projection data is acquired according to the first phase at the first z-position and at the second z-position (“On completion of the first scan 10, a second scan 15 is carried out with the patient's positioning changed (table feed control), at a position zk+1,” see ¶ Hofmann [0041] & FIG. 1; and “a second scan is performed in parallel time with a second breathing cycle at a position downstream of the position in the longitudinal direction of the patient. In other words, at each longitudinal position of the region of interest corresponding to the desired resolution or the detector width, a complete scan contingent on the online evaluation is carried out. Accordingly, the CT imaging system is preferably operated in a sequential scan mode in which consecutive positions zk to zk+x of a region of interest of a patient are scanned one after the other,” see ¶ Hofmann [0019]).

With regards to Claim 17, modified Hofmann discloses wherein comparing of the respiratory signal progression, with the first respiratory phase of the reference respiratory cycle selected, includes a specification of an angular range according to the at least one respiratory phase of the reference respiratory cycle selected (φmax shown as an angular range in FIG. 3, see Hofmann ¶ [0047] & FIG. 3), the angular range being specified dependent upon the rate of change of the reference respiratory cycle and the amplitude of the reference respiratory cycle (“rate values V determined as a time derivative,” see Hofmann ¶ [0046] & FIG. 3).

Claim 7, 10, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hofmann in view Li of as applied to claims 1, 8, and 9 above, respectively, and further in view of previously cited Coolens et al. (“A margin model to account for respiration-induced tumour motion and its variability,” Phys. Med. Biol. 53 (2008) 4317–4330; hereinafter “Coolens”).
With regards to Claim 7, modified Hofmann teaches of wherein comparing, of the respiratory signal progression with the first respiratory phase of the reference respiratory cycle selected (“phase-selected reconstruction” or “phase assignment of the raw images,” and “online evaluation of a current breathing curve 1… for commencing/terminating a scan” see Hofmann ¶ [0043],  [0022], [0047], respectively),
However, Coolens teaches of a compensation method for imaging and tracking to account for respiratory motion variability (see Coolens Abstract).  In particular, Coolens teaches of disclose includes a calculation of a tangent of the respiratory signal progression (phase dependent gating window, see Coolens FIG 1b & page 4322, Eq. 1-4).  The gating window is described as the follow (EQ. 30):

    PNG
    media_image1.png
    39
    242
    media_image1.png
    Greyscale

With reference to FIG. 1b of Coolens, the vector IMθ is clearly illustrated as a tangent to the curve, as reproduced below:

    PNG
    media_image2.png
    248
    335
    media_image2.png
    Greyscale

Modified Hofmann and Coolens are both considered to be analogous to the claimed invention because they are in the same field of respiratory gated CT image acquisition. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have further modified Hofmann to incorporate the teachings of Coolens and provide a CT imaging system that identifies an optimal gating window (i.e. angular range) so as to maximally spare normal tissue (see Coolens page 4328, ¶ 1). Doing so would be for “compensating for the variation in breathing motion over time” to “minimize the amount of healthy tissue that otherwise would be irradiated”  (see Coolens page 4319, ¶ 1).

With regards to Claims 10, 18, and 19, modified Hofmann teaches of wherein a tangential angular range is specified dependent upon the angular range about a reference tangent of the reference respiratory cycle and wherein, on comparison, the tangent of the respiratory signal progression and the tangential angular range are used (phase dependent gating window, see Coolens FIG 1b & page 4322, Eq. 1-4).  

Response to Amendment
	The Office recognizes Applicants’ the amendments to the drawings to address the objections raised in the Action dated 11 March 2022. The objection regarding S102, S106, and S107 designating the same element has been maintained, as discussed below; and new objections have been raised as discussed above. All other objections have been withdrawn.
	The Office recognizes the Applicants’ amendments to Claims 1-5 and 7-19 filed on 10 June 2022, and the cancellation of Claim 20.
	The rejection of Claim 11 under 35 U.S.C. 112(b) has been withdrawn in light of the amendments of 10 June 2022. 

Response to Arguments
With regards to Applicants’ argument regarding the objection of labels S102, S106, and S107, Applicant contends that said “specification steps” are “definitions” rather than acts and, thus, “have note been used to designate the same step. The Office respectfully disagrees that they are definitions and not method steps. In ¶ [00112], the “method step 102” is clearly described as an act of selection; in ¶ [00120], the “method step 106” is also clearly described as an act of selection; and In ¶ [00121], the “method step 107” is clearly described as an act of triggering.
Regardless whether elements S102, S106, and S107 do allegedly refer to definitions versus method steps, the instant specification explicitly refers to the elements as “method step 102”; “method step 106”; “method step 107” in ¶ [00112], [00120], and [00112], respectively. Thus, Applicants’ contention introduces further confusion into the record beyond the objection. Therefore, the objection is maintained until at least the instant specification and/or drawings are amended to ameliorate said confusion.
Applicant’s arguments with respect to claims 1 have been considered but are moot because of the new ground of rejection in response to the amendments of 10 June, 2022 having altered the scope of the claim. In particular, Applicant argues that Hofmann fails to disclose “selecting a respiratory phase that is shorter than a cycle period of a reference respiratory cycle.” The Office respectfully disagrees. Hofmann teaches in ¶ [0020] that “[R]aw data are used that are not from an inhalation phase of the irregular, second breathing cycle 5, but are from an inhalation phase of the next regular breathing cycle 3, in order to reconstruct a 3D image at the position zk.” The inhalation phase is clearly shorter than respiration cycle, i.e. because a cycle includes at least inhalation and exhalation. Furthermore, an inhalation phase, which is shorter, is clearly selected for reconstruction. 
However, as Applicant noted, Hofmann discloses acquiring raw data during “each phase” of the breathing cycle and may not teach of triggering acquisition “only in the respiratory phase selected.”  Thus, Li has been cited to remedy this deficiency of Hofmann as discussed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHISH S. JASANI whose telephone number is (571)272-6402. The examiner can normally be reached M-F 8:00 am - 4:00 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M. Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASHISH S JASANI/               Examiner, Art Unit 3793                                                                                                                                                                                         

/JOEL LAMPRECHT/Primary Examiner, Art Unit 3793